Filed with the Securities and Exchange Commission on July 20, 2012 1933 Act Registration File No.333-181202 1940 Act File No. 811-22708 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 4 [ X ] (Check appropriate box or boxes.) BROWN ADVISORY FUNDS (Exact Name of Registrant as Specified in Charter) 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(410) 537-5400 David M. Churchill, President and Principal Executive Officer Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 (Name and Address of Agent for Service) Copy to: Patrick W.D. Turley, Esq. Dechert LLP 1treet, NW Washington, DC 20006 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Subject to Completion—Dated July 20, 2012 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Prospectus [], 2012 BROWN ADVISORY GROWTH EQUITY FUND Institutional Shares Investor Shares (BIAGX) Advisor Shares (BAGAX) BROWN ADVISORY OPPORTUNITY FUND Institutional Shares Investor Shares (BIAOX) Advisor Shares BROWN ADVISORY VALUE EQUITY FUND Institutional Shares Investor Shares (BIAVX) Advisor Shares (BAVAX) BROWN ADVISORY MARYLAND BOND FUND Institutional Shares Investor Shares (BIAMX) Advisor Shares BROWN ADVISORY FLEXIBLE VALUE FUND Institutional Shares Investor Shares (BIAFX) Advisor Shares (BAFVX) BROWN ADVISORY INTERMEDIATE INCOME FUND Institutional Shares Investor Shares (BIAIX) Advisor Shares (BIATX) BROWN ADVISORY SMALL-CAP GROWTH FUND Institutional Shares [ ] Investor Shares (BIASX) Advisor Shares (BASAX) BROWN ADVISORY TACTICAL BOND FUND Institutional Shares Investor Shares Advisor Shares (BATBX) BROWN ADVISORY SMALL-CAP FUNDAMENTAL VALUE FUND Institutional Shares Investor Shares (BIAUX) Advisor Shares (BAUAX) BROWN ADVISORY EQUITY INCOME FUND Institutional Shares Investor Shares (BIADX) Advisor Shares (BADAX) The Securities and Exchange Commission has not approved or disapproved any Fund’s shares or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents Summary Section This important section summarizes the Funds’ objectives, strategies, fees, risks, past performance, portfolio turnover, portfolio manager, your account and other information. Details About the Funds’ Investment Strategies This section provides details about the Funds’ investment strategies. Table of Investment Terms Principal Investment Risks This section provides details about the Funds’ principal investment risks. Management Review this section for information about Brown Advisory, LLC (the “Adviser”) and people who manage the Funds. Choosing Your Share Class This section explains the differences between each class of shares and the applicable fees and sales charges. Your Account This section explains how shares are valued and how you can purchase and sell Fund shares. Distributions and Taxes This section provides details about dividends, distributions and taxes. Index Descriptions Financial Highlights Review this section for details on selected financial statements of the Funds. Summary Section Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Tactical Bond Fund Brown Advisory Equity Income Fund Additional Information about the Funds’ Principal Investment Strategies Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Tactical Bond Fund Brown Advisory Equity Income Fund Table of Investment Terms Principal Risks Management The Adviser Portfolio Managers Other Service Providers Fund Expenses Choosing a Share Class Class Comparison Rule 12b-1 Distribution Fees Shareholder Service Fees Additional Payments to Dealers Your Account How to Contact the Funds General Information How to Buy Shares How to Sell Shares Exchange Privileges Account and Transaction Policies Distributions and Taxes Distributions Taxes Index Descriptions Financial Highlights 1 1 6 11 17 22 28 34 39 44 49 54 54 56 58 60 62 65 67 69 71 74 76 79 88 88 89 93 93 94 94 95 95 96 97 97 97 Table of Contents - Prospectus Summary Section Brown Advisory Growth Equity Fund Institutional Shares Investor Shares (BIAGX) Advisor Shares (BAGAX) Investment Objective The Brown Advisory Growth Equity Fund (the “Fund”) seeks to achieve capital appreciation by primarily investing in equity securities. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares Investor Shares Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None None None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None None None Redemption Fee (as a % of amount redeemed on shares held for 14 days or less) 1.00% 1.00% 1.00% Exchange Fee (as a % of amount exchanged on shares held for 14 days or less) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.60% 0.60% Distribution (12b-1) Fees None None 0.25% Shareholder Servicing Fees None 0.15% 0.15% Other Expenses(1) 0.17% 0.17% 0.17% Acquired Fund Fees and Expenses(2) 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 0.78% 0.93% 1.18% “Other Expenses” for the Fund have been restated to reflect the estimated expenses of the Fund for its current fiscal year.The Fund is the successor to the Brown Advisory Growth Equity Fund (the “Predecessor Fund”), which was reorganized into the Fund on , 2012. “Acquired Fund Fees and Expenses” are estimated for the current fiscal year. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $80 $966 Investor Shares $95 Advisor Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year ended June 30, 2012, the portfolio turnover rate for the Fund was []% of the average value of its portfolio. Table of Contents - Prospectus 1 Summary Section - Brown Advisory Growth Equity Fund Principal Investment Strategies Under normal conditions, Brown Advisory, LLC (the “Adviser”) seeks to achieve the Fund’s investment objective by investing at least 80% of the value of its net assets (plus any borrowings for investment purposes) in equity securities of domestic companies.The Fund invests primarily in securities of medium and large market capitalization companies that the Adviser believes have exhibited an above average rate of earnings growth and that have prospects for above average, sustainable growth in the future.Medium and large market capitalization companies are, according to the Adviser, those companies with market capitalizations generally greater than $2billion at the time of purchase.The Fund may also invest in companies that do not exhibit particularly strong earnings histories but have other attributes that may contribute to accelerated growth in the foreseeable future.Equity securities include domestic common and preferred stock, convertible debt securities, American Depositary Receipts (“ADRs”), real estate investment trusts (“REITs”) and exchange traded funds (“ETFs”).The Adviser may also invest in private placements in these types of securities.The Fund invests primarily in ETFs that have an investment objective similar to the Fund’s or that otherwise are permitted investments with the Fund’s investment policies described herein.ADRs are equity securities traded on U.S.securities exchanges, which are generally issued by banks or trust companies to evidence ownership of foreign equity securities.The Fund may invest up to 15% of its net assets in foreign securities, including in emerging markets. The Advisermay sell a security or reduce its position if: · The investment thesis is violated; · A more attractively priced security is found; or · The security becomes overvalued relative to the long-term expectation. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investments strategies and invest, without limitation, in cash or prime quality cash equivalents. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.The following are the principal risks that could affect the value of your investment: · ADR Risk.ADRs may be subject to some of the same risks as direct investment in foreign companies, which includes international trade, currency, political, regulatory and diplomatic risks. In a sponsored ADR arrangement, the foreign issuer assumes the obligation to pay some or all of the depositary’s transaction fees. Under an unsponsored ADR arrangement, the foreign issuer assumes no obligations and the depositary’s transaction fees are paid directly by the ADR holders. Because unsponsored ADR arrangements are organized independently and without the cooperation of the issuer of the underlying securities, available information concerning the foreign issuer may not be as current as for sponsored ADRs and voting rights with respect to the deposited securities are not passed through. Table of Contents - Prospectus 2 Summary Section - Brown Advisory Growth Equity Fund · Convertible Securities Risk.The value of convertible securities tends to decline as interest rates rise and, because of the conversion feature, tends to vary with fluctuations in the market value of the underlying securities. · Equity and General Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.The stock market may experience declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated.The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities. · ETF Risk.ETFs may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual ETFs in which the Fund invests. · Growth Company Risk.Securities of growth companies can be more sensitive to the company’s earnings and more volatile than the market in general. · Management Risk.The Fund may not meet its investment objective based on the Adviser ’s success or failure to implement investment strategies for the Fund. · Medium Capitalization Company Risk.Securities of medium sized companies may be more volatile and more difficult to liquidate during market down turns than securities of larger companies. · Private Placement Risk.The Fund may invest in privately issued securities of domestic common and preferred stock, convertible debt securities, ADRs, REITs and ETFs, including those which may be resold only in accordance with Rule144A under the Securities Act of 1933, as amended (“1933 Act”). Privately issued securities are restricted securities that are not publicly traded. Delay or difficulty in selling such securities may result in a loss to the Fund. · REIT and Real Estate Risk.The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. Performance Information The following performance information provides some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance of Investor Shares from year-to-year.The table shows how the average annual returns of the Investor Shares and AdvisorShares for 1, 5 and 10 year periods compare to a broad-based market index and secondary index provided to offer a broader market perspective. The Fund is the successor to the investment performance of the Predecessor Fund as a result of the reorganization of the Predecessor Fund into the Fund on , 2012.Accordingly, the performance information shown below for periods prior to , 2012 is that of the Predecessor Fund.The Predecessor Fund was also advised by the Adviser and had the same investment objective and strategies as the Fund. Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results.Updated performance information is available online at www.brownadvisoryfunds.com or by calling 800-540-6807 (toll free). Table of Contents - Prospectus 3 Summary Section - Brown Advisory Growth Equity Fund Brown Advisory Growth Equity Fund – Investor Shares Calendar Year Total Returns The Fund’s calendar year-to-date total return as of September 30, 2012 was []%.During the periods shown in the chart, the highest quarterly return was 19.20% (for the quarter ended June 30, 2009) and the lowest quarterly return was -25.21% (for the quarter ended December31, 2008). Brown Advisory Growth Equity Fund Average Annual Total Returns For the period ended December 31, 2011 1 Year 5 Years 10 Years Investor Shares – Return Before Taxes -0.31% 4.92% 3.85% – Return After Taxes on Distributions -0.31% 4.91% 3.81% – Return After Taxes on Distributions and Sale of Fund Shares -0.20% 4.23% 3.33% Advisor Shares – Return Before Taxes -0.64% 4.45% 3.51% Russell1000® Growth Index (reflects no deduction for fees, expenses and taxes) 2.64% 2.50% 2.60% S&P500® Index (reflects no deduction for fees, expenses and taxes) 2.11% -0.25% 2.92% NOTE:The Growth Equity Fund offers three classes of Shares.Investor Shares commenced operations on June28, 1999 as part of the Predecessor Fund and AdvisorShares commenced operations on May 18, 2006 as part of the Predecessor Fund.Performance shown prior to inception of the AdvisorShares is based on the performance of Investor Shares, adjusted for the higher expenses applicable to AdvisorShares.Prior to July 1, 2011, the Advisor Shares were known as A Shares.Institutional Shares commenced operations on , 2012. After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.In certain cases, the figure representing “Return after Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period, since a higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Investor Shares only.After-tax returns for Advisor Shares and Institutional Shares will vary. Table of Contents - Prospectus 4 Summary Section - Brown Advisory Growth Equity Fund Management Investment Adviser Portfolio Manager Brown Advisory, LLC Kenneth M. Stuzin, CFA has been the lead manager of the Fundsince June1999. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Brown Advisory Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 800-540-6807 (toll free).Investors who wish to purchase, exchange or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below. Type of Account Minimum Initial Investment Minimum Additional Investment Institutional Shares – Standard Accounts Investor Shares – Standard Accounts – Traditional and Roth IRA Accounts – Accounts with Systematic Investment Plans Advisor Shares – Standard Accounts – Traditional and Roth IRA Accounts N/A – Accounts with Systematic Investment Plans – Qualified Retirement Plans N/A N/A Tax Information The Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 5 Summary Section Brown Advisory Value Equity Fund Institutional Shares Investor Shares (BIAVX) Advisor Shares (BAVAX) Investment Objective The Brown Advisory Value Equity Fund (the “Fund”) seeks to achieve capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares Investor Shares Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None None None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None None None Redemption Fee (as a % of amount redeemed on shares held for 14 days or less) 1.00% 1.00% 1.00% Exchange Fee (as a % of amount exchanged on shares held for 14 days or less) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.60% 0.60% Distribution (12b-1) Fees None None 0.25% Shareholder Servicing Fees None 0.15% 0.15% Other Expenses(1) 0.18% 0.18% 0.18% Acquired Fund Fees and Expenses(2) 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 0.79% 0.94% 1.19% “Other Expenses” for the Fund have been restated to reflect the estimated expenses of the Fund for its current fiscal year.The Fund is the successor to the Brown Advisory Value Equity Fund (the “Predecessor Fund”), which was reorganized into the Fund on , 2012. “Acquired Fund Fees and expenses” are estimated for the current fiscal year. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $81 $978 Investor Shares $96 Advisor Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year ended June 30, 2012, the portfolio turnover rate for the Fund was []% of the average value of its portfolio. Table of Contents - Prospectus 6 Summary Section - Brown AdvisoryValue Equity Fund Principal Investment Strategies Under normal conditions, Brown Advisory, LLC (the “Adviser”) seeks to achieve the Fund’s investment objective by investing at least 80% of the value of its net assets (plus any borrowings for investment purposes) in a portfolio of domestic equity securities of companies with medium to large market capitalization. Medium and large market capitalization companies are, according to the Adviser, those companies with market capitalizations generally greater than $2billion at the time of purchase.When selecting value securities, the Adviser combines a highly disciplined approach to securities valuation with an emphasis on companies that have attractive underlying fundamentals.The Adviser focuses on companies that it believes are financially strong, have a demonstrable record of self-funded growth, and are led by capable, proven, shareholder-sensitive management.The Fund invests primarily in equity securities of companies that the Adviser believes have attractive underlying fundamentals and are generally capable of sustaining long-term growth rates at or above the market averages.Equity securities include domestic common and preferred stock, convertible debt securities, American Depositary Receipts (“ADRs”), real estate investment trusts (“REITs”) and exchange traded funds (“ETFs”).The Adviser may also invest in private placements in these types of securities.The Fund invests primarily in ETFs that have an investment objective similar to the Fund’s or that otherwise are permitted investments with the Fund’s investment policies described herein. ADRs are equity securities traded on U.S. securities exchanges, which are generally issued by banks or trust companies to evidence ownership of foreign equity securities. The Fund may invest up to 20% of its net assets in foreign securities including in emerging markets. The Adviser may sell a security or reduce its position if: · It has reached its target price; · Its present reward to risk ratio is unattractive; · A more attractively priced security is found; or · The company’s fundamentals deteriorate in a material, long-term manner. In order to respond to adverse market, economical, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.The following are the principal risks that could affect the value of your investment: · ADR Risk.ADRs may be subject to some of the same risks as direct investment in foreign companies, which includes international trade, currency, political, regulatory and diplomatic risks. In a sponsored ADR arrangement, the foreign issuer assumes the obligation to pay some or all of the depositary’s transaction fees. Under an unsponsored ADR arrangement, the foreign issuer assumes no obligations and the depositary’s transaction fees are paid directly by the ADR holders. Because unsponsored ADR arrangements are organized independently and without the cooperation of the issuer of the underlying securities, available information concerning the foreign issuer may not be as current as for sponsored ADRs and voting rights with respect to the deposited securities are not passed through. Table of Contents - Prospectus 7 Summary Section - Brown AdvisoryValue Equity Fund · Convertible Securities Risk.The value of convertible securities tends to decline as interest rates rise and, because of the conversion feature, tends to vary with fluctuations in the market value of the underlying securities. · Equity and General Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.The stock market may experience declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated.The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities. · ETF Risk.ETFs may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses.Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual ETFs in which the Fund invests. · Management Risk.The Fund may not meet its investment objective based on the Adviser ’s success or failure to implement investment strategies for the Fund. · Medium Capitalization Company Risk.Securities of medium sized companies may be more volatile and more difficult to liquidate during market down turns than securities of larger companies. · Private Placement Risk.The Fund may invest in privately issued securities of domestic common and preferred stock, convertible debt securities, ADRs, REITs and ETFs, including those which may be resold only in accordance with Rule144A under the Securities Act of 1933, as amended (“1933 Act”).Privately issued securities are restricted securities that are not publicly traded.Delay or difficulty in selling such securities may result in a loss to the Fund. · REIT and Real Estate Risk.The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. · Value Company Risk.The stock of value companies can continue to be undervalued for long periods of time and not realize its expected value.The value of the Fund may decrease in response to the activities and financial prospects of an individual company. Performance Information The following performance information provides some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance of Investor Shares from year-to-year.The table shows how the average annual returns of the Investor Shares and AdvisorShares for 1 and 5 years and since inception periods compare to a broad-based market index and secondary index provided to offer a broader market perspective. The Fund is the successor to the investment performance of the Predecessor Fund as a result of the reorganization of the Predecessor Fund into the Fund on , 2012.Accordingly, the performance information shown below for periods prior to , 2012 is that of the Predecessor Fund.The Predecessor Fund was also advised by the Adviser and had the same investment objective and strategies as the Fund. Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results.Updated performance information is available online at www.brownadvisoryfunds.com or by calling 800-540-6807 (toll free). Table of Contents - Prospectus 8 Summary Section - Brown AdvisoryValue Equity Fund Brown Advisory Value Equity Fund – Investor Shares Calendar Year Total Returns The Fund’s calendar year-to-date total return as of September 30, 2012 was []%.During the periods shown in the chart, the highest quarterly return was 18.04% (for the quarter ended September 30, 2009) and the lowest quarterly return was -23.99% (for the quarter ended December 31, 2008). Brown Advisory Value Equity Fund Average Annual Total Returns For the period ended December 31, 2011 1 Year 5 Years Since Inception (1/28/03) Investor Shares – Return Before Taxes -1.95% -2.02% 6.23% – Return After Taxes on Distributions -2.14% -2.53% 5.27% – Return After Taxes on Distributions and Sale of Fund Shares -1.01% -1.79% 5.13% Advisor Shares – Return Before Taxes -2.24% -2.46% 5.84% Russell1000® Value Index (reflects no deduction for fees, expenses or taxes) 0.39% -2.64% 6.69% S&P500® Index (reflects no deduction for fees, expenses or taxes) 2.11% -0.25% 6.49% NOTE:The Value Equity Fund offers three classes of shares.Investor Shares commenced operations on January28, 2003 as part of the Predecessor Fund and AdvisorShares commenced operations on April25, 2006 as part of the Predecessor Fund.Performance shown prior to inception of the AdvisorShares is based on the performance of Investor Shares, adjusted for the higher expenses applicable to AdvisorShares.Prior to July 1, 2011, the Advisor Shares were known as A Shares.Institutional Shares commenced operations on , 2012. After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.In certain cases, the figure representing “Return after Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period, since a higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Investor Shares only.After-tax returns for Advisor Shares and Institutional Shares will vary. Table of Contents - Prospectus 9 Summary Section - Brown AdvisoryValue Equity Fund Management Investment Adviser Portfolio Manager Brown Advisory, LLC Richard M. Bernstein, CFA has been the lead manager of the Fund since January2003.Doron S. Eisenberg, CFA has been a co-manager of the Fund since []. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Brown Advisory Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 800-540-6807 (toll free).Investors who wish to purchase, exchange or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below. Type of Account Minimum Initial Investment Minimum Additional Investment Institutional Shares – Standard Accounts Investor Shares – Standard Accounts – Traditional and Roth IRA Accounts – Accounts with Systematic Investment Plans Advisor Shares – Standard Accounts – Traditional and Roth IRA Accounts N/A – Accounts with Systematic Investment Plans – Qualified Retirement Plans N/A N/A Tax Information The Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 10 Summary Section Brown Advisory Flexible Value Fund Institutional Shares Investor Shares (BIAFX) Advisor Shares (BAFVX) Investment Objective The Brown Advisory Flexible Value Fund (the “Fund”) seeks to achieve long-term growth of capital. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares Investor Shares Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None None None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None None None Redemption Fee (as a % of amount redeemed on shares held for 14 days or less) 1.00% 1.00% 1.00% Exchange Fee (as a % of amount exchanged on shares held for 14 days or less) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.60% 0.60% Distribution (12b-1) Fees None None 0.25% Shareholder Servicing Fees None 0.15% 0.15% Other Expenses(1) 0.35% 0.35% 0.35% Total Annual Fund Operating Expenses 0.95% 1.10% 1.35% “Other Expenses” for the Fund have been restated to reflect the estimated expenses of the Fund for its current fiscal year.The Fund is the successor to the Brown Advisory Flexible Value Fund (the “Predecessor Fund”), which was reorganized into the Fund on , 2012. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $97 Investor Shares Advisor Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year ended June 30, 2012, the portfolio turnover rate for the Fund was []% of the average value of its portfolio. Table of Contents - Prospectus 11 Summary Section - Brown AdvisoryFlexible Value Fund Principal Investment Strategies Under normal conditions, Brown Advisory, LLC (the “Adviser”) seeks to achieve the Fund’s investment objective by investing at least 80% of the value of its net assets (plus borrowings for investment purposes) in a diversified portfolio of equity securities.The Adviser may invest in securities of companies of various market capitalizations with a focus on larger companies.Medium and large market capitalization companies are, according to the Adviser, those companies with market capitalizations generally greater than $2billion at the time of purchase.Equity securities include domestic and foreign common and preferred stock, convertible debt securities, American Depositary Receipts (“ADRs”), real estate investment trusts (“REITs”) and exchange traded funds (“ETFs”).The Adviser may also invest in private placements in these types of securities.The Fund invests primarily in ETFs that have an investment objective similar to the Fund’s or that otherwise are permitted investments with the Fund’s investment policies described herein.ADRs are equity securities traded on U.S. securities exchanges, which are generally issued by banks or trust companies to evidence ownership of foreign equity securities.The Adviser may also invest in debt-securities, including lower-rated debt-securities and foreign securities including depositary receipts. The Adviser follows an investment philosophy referred to as “flexible value.”The “flexible value” strategy expands the bargain hunting concepts of value investing to a broad range of opportunities.Rather than label securities as value or growth, the Adviser believes that growth is an integral part of the value equation; therefore, the Adviser may invest in traditional value securities as well as securities of companies with better growth rates, or other characteristics that are traditionally associated with value securities.The Adviser seeks to invest in the common stocks of companies it believes are undervalued in the marketplace based on characteristics such as earnings, dividends, cash flow or asset values.Other factors considered include: ● Financial condition of the company; ● Micro and macroeconomic changes likely to improve the long-term business performance of the company; ●
